UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:333-165685 Aspen Group, Inc. (Exact name of registrant as specified in its charter) Delaware 27-1933597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 720 South Colorado Boulevard, Suite 1150N Denver, CO (Address of principal executive offices) (Zip Code) Registrants telephone number: (303) 333-4224 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No þ Class Outstanding as of November 20, 2012 Common Stock, $0.001 par value per share 53,200,863shares Explanatory Note: Relying on the Securities and Exchange Commission’s Order (Securities Exchange Act of 1934 Release No. 68224, November 14, 2012), Aspen Group, Inc. (the “Company”) is filing this Form 10-Q for the three and nine months ended September 30, 2012 (the “Report”) after the filing deadline.The Company’s accounting and financial reporting office is located in New York. As a result of Hurricane Sandy, the Company’s management team had a limited ability to communicate with each other and its auditors for an extended period of time which hindered the Company’s ability to file the Report on a timely basis. Index PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) F-2 Condensed Consolidated Balance Sheets F-2 Condensed Consolidated Statements of Operations (Unaudited) F-3 Condensed Consolidated Statements of Changes in StockholdersEquity (Deficiency) (Unaudited) F-4 Condensed Consolidated Statements of Cash Flows (Unaudited) F-5 Notes to Condensed Consolidated Financial Statements (Unaudited) F-6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 26 Item 4. Controls and Procedures. 26 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 27 Item 1A. Risk Factors. 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 27 Item 3. Defaults Upon Senior Securities. 27 Item 4. Mine Safety Disclosures. 27 Item 5. Other Information. 27 Item 6. Exhibits. 27 SIGNATURES 28 i Aspen Group, Inc. and Subsidiaries Index to Condensed Consolidated Financial Statements Page Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (unaudited ) and December 31, 2011 F-2 Condensed Consolidated Statements of Operations for the three and nine months ended September 30, 2012 and 2011 (unaudited) F-3 Condensed Consolidated Statement of Changes in Stockholders' Equity (Deficiency) for the nine months ended September 30, 2012 (unaudited) F-4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (unaudited) F-5 Notes to Condensed Consolidated Financial Statements (unaudited) F-6 F-1 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ASPEN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2012 December 31, 2011 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of $99,580 and $47,595, respectively Accounts receivable, secured - related party - Note receivable from officer, secured - related party - Prepaid expenses Other current assets - Total current assets Restricted cash - Property and equipment, net Intangible assets, net Accounts receivable, secured - related party, net of allowance of $502,315 and $0, respectively - Other assets Total assets $ $ Liabilities and Stockholders’ Equity (Deficiency) Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Convertible notes payable, current portion - related party - Notes payable, current portion Loan payable to stockholder - Deferred rent, current portion Total current liabilities Line of credit Loans payable (includes $50,000 to related parties) - Convertible notes payable (includes $50,000 to related parties) - Notes payable - Deferred rent Total liabilities Commitments and contingencies - See Note 7 Temporary equity: Series A preferred stock, $0.001 par value; 850,500 shares designated, none and 850,395 shares issued and outstanding, respectively - Series D preferred stock, $0.001 par value; 3,700,000 shares designated, none and 1,176,750 shares issued and outstanding, respectively (liquidation value of $1,176,750) - Series E preferred stock, $0.001 par value; 2,000,000 shares designated, none and 1,700,000 shares issued and outstanding, respectively (liquidation value of $1,700,000) - Total temporary equity - Stockholders’ equity (deficiency): Preferred stock, $0.001 par value; 10,000,000 shares authorized Series C preferred stock, $0.001 par value; 11,411,400 shares designated, none and 11,307,450 shares issued and outstanding, respectively (liquidation value of $11,307) - Series B preferred stock, $0.001 par value; 368,421 shares designated, none and 368,411 shares issued and outstanding, respectively - Common stock, $0.001 par value; 120,000,000 shares authorized, 53,164,863 and 11,837,930 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficiency) ) Total liabilities and stockholders’ equity (deficiency) $ $ The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. F-2 ASPEN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended Septmber 30, 2012 Septmber 30, 2011 Septmber 30, 2012 Septmber 30, 2011 Revenues $ Costs and expenses: Instructional costs and services Marketing and promotional General and adminstrative Receivable collateral valuation reserve - - Depreciation and amortization Total costs and expenses Operating loss ) Other income (expense): Interest income Interest expense ) Gain on disposal of property and equipment - - - Loss due to unauthorized borrowing - - - ) Total other income (expense) Loss before income taxes ) Income tax expense (benefit) - Net loss ) Cumulative preferred stock dividends - ) ) ) Net loss allocable to common stockholders $ ) $ ) $ ) $ ) Net loss per share allocable to common stockholders: Basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding: Basic and diluted The accompanying unaudited notes are an integral part of these unaudited condensed consolidated financial statements. F-3 ASPEN GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIENCY) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 (Unaudited) Total Preferred Stock Additional Stockholders' Series B Series C Common Stock Paid-In Accumulated Equity Shares Amount Shares Amount Shares Amount Capital Deficit (Deficiency) Balance at December 31, 2011 $ ) $ ) Conversion of all preferred shares into common shares ) - Recapitalization - ) - ) Conversion of convertible notes into common shares - Issuance of common shares and warrants for cash - Issuance of common shares and warrants due to price protection - ) - - Issuance of common shares and warrants to settle accrued interest - Stock-based compensation - Net loss - ) ) Balance at September 30, 2012 - $
